Citation Nr: 0926091	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
September 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a low back 
condition and residuals of head trauma.

In February 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned.  The transcript of the 
hearing is associated with the claims file.

The issues on appeal were originally before the Board in 
February 2008 when they were remanded for additional 
evidentiary development.  The requested development to the 
extent possible has been obtained.  The case is ready for 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the Veteran's low back disability and service.

2.  There is no competent medical evidence of a nexus between 
the Veteran's residuals of head trauma and service.





CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may in service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Residuals of head trauma were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis or an organic disease of 
the neurological system manifests to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Low Back Disability 

The Veteran asserts that she is entitled to service 
connection for a low back disability, due to an injury she 
sustained while body surfing in service.  The evidence of 
record shows a current diagnosis of sclerotic changes of the 
lumbosacral spine. 

The service entrance examination shows that the Veteran had 
no pre-existing back disabilities before entering service.  A 
review of the Veteran's service treatment records shows that 
the Veteran injured her back in July 1980 and was placed on 
bed rest, provided with medication and was afforded physical 
therapy.  Diagnoses made during this period include acute 
back strain and low back pain secondary to strain.  
Subsequent to the July 1980 accident, the Veteran made 
several complaints of low back pain in August 1980.  It is 
noted that one medical entry noted low back injury, 
resolving.  No back complaints were noted in service 
subsequent to 1980.

Post service, the Veteran did not seek treatment until 1999, 
when she presented with complaints of back pain.  June 1999 
treatment records show reports of back pain with a history of 
three motor vehicle accidents provided by the Veteran.  July 
1999 treatment records show that the Veteran presented with 
severe back pain and stated that she was involved in a car 
accident in 1997 and had back involvement.  

At the VA examination provided to the Veteran in August 2008, 
the examiner reviewed the Veteran's entire case file and 
determined that it is less likely than not that the Veteran's 
low back disability is caused by or the result of her 
military service.  The examiner stated that a review of the 
Veteran's service treatment records indicate a low back 
strain secondary to a body surfing incident, which was 
treated and showed improvement.  The Veteran made no further 
complaints during her final 23 months in service.  Subsequent 
to service, the examiner notes, that the first treatment for 
back pain was in 1999 when the Veteran asserted that she was 
in four motor vehicle accidents with no mention of an in-
service incident.  The examiner concluded that there was no 
documentation of a significant back injury during service and 
no treatment for the back disability until over seventeen 
years after her completion of service.  Thus, the Veteran's 
back disability is most likely the result of multiple motor 
vehicle accidents and not related to service.

The service treatment records do not show chronic low back 
disability.  The Veteran's current disorder did not have its 
onset in service.  As there is no evidence the Veteran's 
current low back disability manifested to a compensable 
degree within a year after service, the presumptive 
regulations are not for application.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  Additionally, the Board is aware of the 
provisions of 38 C.F.R. §3.303(b), relating to chronicity and 
continuity of symptomatology.  In this case, however, there 
is a lack of evidence of continuity of symptomatology 
following the Veteran's discharge from service and the 
Veteran's current back disability.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additional evidence in support of the Veteran's service 
connection claims for a low back disability is her own lay 
assertions.  While the Veteran is competent to report 
complaints of pain, as a layperson, however, she is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, the rejects the 
Veteran's lay statements which attribute her low back 
disorder to service or any event of service.  The Veteran's 
statements in this regard are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's low back disability.  Most 
importantly, the Veteran has failed to provide any continuity 
of symptomatology.  Thus, the Board finds that the lay 
statements are of no probative value. 

The probative and persuasive evidence also fails to relate 
the Veteran's low back disability to service.  The VA 
examiner, after a thorough review of the case file, stated 
that the Veteran's back disability is less likely than not 
related to service and stated that the back disability is 
most likely due to her motor vehicle accidents.  There is no 
positive nexus opinion in the case file relating the 
Veteran's back disability to her service.  

The preponderance of the evidence weighs against the 
Veteran's claim and is not in equipoise.  The claim is 
denied.

Residuals of Head Trauma 

The Veteran asserts that residuals of head trauma are related 
to the same body surfing injury in service.  The current 
medical records show a diagnosis of migraine headaches and 
memory loss.

A review of the service treatment records shows that the 
Veteran entered service with no complaints of headaches or 
migraines.  Throughout her service she did not seek treatment 
for a head disability, even though there is clearly 
documentation of the Veteran injuring her back.  

The first time the Veteran was seen for head trauma was in 
2001.  A June 2002 neuropsychological evaluation reported 
that the Veteran was involved in a motor vehicle accident in 
April 2001, which lead to a brief loss of consciousness.  The 
Veteran reported forgetfulness, headaches, episodic confusion 
and generalized fatigue, which began after the accident.  
June 2004 treatment records document that the Veteran was in 
five motor vehicle accidents, with the most recent one in 
2001 and complained of memory loss since the accidents.  
August and November 2004 treatment records show complaints of 
headache.  An MRI was taken and the results showed very mild 
bilateral deep white matter lesions of uncertain 
significance, likely the sequelae of small vessel ischemia.  
February 2005 records show complaints of migraines and the 
Veteran states that she was in a motor vehicle accident in 
2001 and sustained a total brain injury.  

In 2005, the Veteran had a neurological consult and the 
examiner felt her recent memory loss may be related to an 
affective disorder.  Furthermore, the Veteran was found to 
have inconsistent motivation and showed lack of effort and 
malingering. The Veteran's cognitive function was felt to be 
higher than her testing performance.  

An August 2008 VA examination, reports that the Veteran's 
complaints of headaches are consistent with migraines.  The 
Veteran also complained of memory problems, which the 
examiner related to her psychiatric problems.  The examiner 
stated that the Veteran's neurological disabilities are not 
related to head trauma that she suffered while in service.  
The examiner conducted a thorough review of the case file and 
determined that the Veteran did not seek treatment for her 
head until after her motor vehicle accident in 2001.  The 
examiner noted that the Veteran consistently reported her 
motor vehicle accidents when discussing her problems and did 
not once mention an injury in service.  The examiner noted 
that the Veteran was evaluated for headaches in 2007 and she 
noted that she had migraines beginning in 1970, but had gone 
several years without headaches until the recent motor 
vehicle accident in 2001.  In conclusion, the examiner looked 
at the evidence of record and determined that repeated motor 
vehicle accidents and a psychiatric disorder are the cause of 
the Veteran's alleged residuals of head trauma.  

A review of the evidence of record shows no positive medical 
nexus opinion linking the Veteran's neurological disabilities 
with her service.  The only medical opinion on file 
attributes the Veteran's disabilities to other causes and not 
to an injury incurred in service.  Furthermore, there is a 
lack of evidence of continuity of symptomatology following 
the Veteran's discharge from service and the Veteran's 
current residuals of head trauma.  Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additional evidence in support of the Veteran's service 
connection claim for residuals of head trauma is her own lay 
assertions.  As a layperson, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, the Veteran's lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's residuals of head trauma to 
active service.  Most importantly, the Veteran has failed to 
provide any continuity of symptomatology.  The service 
treatment records, the prolonged period without complaint 
until her post service motor vehicle accidents, and the VA 
medical opinion all factor against the Veteran's assertions.  
Thus, the Board finds that the lay statements are of limited 
or no probative value. 

As the preponderance of the evidence are against the claims 
for service connection, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Regarding the claims for service connection, the Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the Veteran in March 2005, prior to the initial 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence had to be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of what information and evidence 
she was to provide to VA and what information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  She was also told to submit any 
evidence in her possession that pertained to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In the present appeal, a 
March 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

Notwithstanding this belated Dingess notice, the Veteran has 
not been prejudiced, because she has had a meaningful 
opportunity to participate effectively in the processing of 
her claim.  As noted above, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in March 2005, 
prior to the initial adjudication of the claim.  The Veteran 
was also afforded a remand for a VA examination in connection 
with her claim, which was then readjudicated in April 2009.  
Further, as discussed in detail above, a preponderance of the 
evidence is against the claims for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to decide this appeal at this time.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained service treatment 
records and VA medical records.  In addition, the Veteran was 
afforded VA examinations in connection with her claims.  The 
examination reports are adequate.  Medical opinions were 
rendered after a review of the claims file, the Veteran's 
history and examination findings.  A complete rationale was 
provided for the opinions rendered.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of head 
trauma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


